DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The applicant’s traversals in the replies filed on 1/16/2022 and 10/26/2021 are persuasive. Therefore, the restriction requirements as set forth in the Office action mailed on 9/20/2021 and the non-compliant mailed on 1/14/2022 are hereby withdrawn and the office action for all of the claims are as follows.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Objections
Claim 1 is objected to because of the following informalities: “which in a housing side” in line 2 should be “which is in a housing side”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “the connection element” in line 8, 11, 12, 15 should be “the external connection element”.  This change should be made for all the other claims as well. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: it is unclear if “an integral component” in lines 4, 5 refers to the earlier instance of integral component in line 4 or is a new component. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: “a power semiconductor module” in line 1 should be “the power semiconductor module”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the spring action” in the 3rd to last line 5, 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the negative direction of passage” in lines 5, 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the negative direction of passage” in the 5th to last line. There is insufficient antecedent basis for this limitation in the claim.
Applicant’s cooperation is hereby requested in correcting of any remaining errors and informalities of which Applicant may become aware in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0247735) in view of Frank (US 2017/0301600).Re claims 1 and 12-15:	Re 1, Lin discloses a power semiconductor module (2 in fig. 1; para. 0041), comprising:	a power semiconductor assembly (4, 12, 6, 10, 18, 26 in fig. 3) has a housing (26 in fig. 3) which in a housing side with an outer surface has a recess with a direction of passage in the normal direction (N) of said outer surface (housing 26 has a top surface with an opening that 36 goes through in fig. 3, this opening is in a direction that is normal to the top surface of 26);	an internal contact device (14 in fig. 3; para. 0049), which has an electrically conducting contact (para. 0049) inside the housing to an external connection element (38 in fig. 3), designed as a load terminal element (38’s function as load terminals; para. 0049), with one section arranged in the recess (part of 38 is in the recess in fig. 3), and having a spring element (46 in fig. 3);	the connection element is designed as a rigid metallic shaped body (38 is made of metal according to para. 0046, 0049) with an inner and an outer contact surface (bottom and top surfaces of 38 in fig. 3);		wherein the outer contact surface is accessible from the outside (top surface of 38 is accessible from the outside in fig. 3); and	wherein the spring element (46 in fig. 3) is arranged and designed in such a way that the spring action thereof acts directly or indirectly on the connection element in the direction of passage (46 acts on 36 in the vertical direction in fig. 3).	Lin not explicitly disclose the connection element is connected to the housing via an electrically insulating and mechanically elastic retaining device such that said connection element is moveable in the direction of passage.	Frank discloses the connection element (34 in fig. 2; para. 0033) is connected to the housing (54 in fig. 2) via an electrically insulating retaining device (344 in fig. 2; para. 0033) such that said connection element is moveable in the direction of passage (34 is moveable in the vertical direction).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power semiconductor module of Lin wherein the connection element is connected to the housing via an electrically insulating retaining device such that said connection element is moveable in the direction of passage as taught by Frank, in order to add a material between the housing and connection element to prevent them from wearing each other out as a result of the up and down motion of the connection element. 	The modified Lin does not explicitly disclose retaining device is mechanically elastic.	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power semiconductor module of the modified Lin wherein retaining device is mechanically elastic such as using rubber or silicone to make sure the interface between the connection element and the housing is durable and withstands the friction of the up and down motion of the connection element, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416.  	Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Re method claims 12-15: the claims are product-by-process claims which depend from the apparatus claim 1. Even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim(s) is the same as or obvious from a product of the prior art, the claim(s) are unpatentable even though the prior product was made by a different process.  See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product claimed and not of the recited process steps which must be established. See In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). It should also be noted that a “[p]roduct-by process claim, although reciting subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”. See In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976). The presence of process limitations in product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See In re Stephens, 145 USPQ 656 (CCPA 1965). Therefore, said product-by-process claims 12-15 have not been given patentable weight and the claims have been rejected along with the product claims they depend from.Re claim 2:	The modified Lin discloses wherein:	the connection element (38 in fig. 3) has a first connection element position (position of 38 in fig. 3) relative to the direction of passage (vertical direction in fig. 3), in which the outer contact surface (top surface of 38 in fig. 3) relative to the outer surface (top surface of 26 in fig. 3) has a first contact surface position (position of the top of 38 and the top of 26 as a whole in fig. 3); and 	wherein the connection element can be displaced in the negative direction of passage against a spring force of the spring element (38 can be displaced towards the bottom direction against the spring force of 46 by loosening the threaded connection between 38 and 24 in fig. 3, 4; para. 0047, 0049).Re claim 3:	The modified Lin discloses wherein:	the first contact surface position (position of the top of 38 and the top of 26 as a whole in fig. 3) is recessed in the direction of passage in relation to the outer surface, or is formed flush with the outer surface or protrudes through the outer surface (38 protrudes through the top surface of 26 in fig. 3).Re claim 4:	Lin does not explicitly disclose wherein:	the spring element is designed to press on the internal contact device on the inner contact surface of the connection element in the direction of passage and wherein the internal contact device is arranged between the spring element and the connection element for this purpose.	Frank discloses wherein:	the spring element (6 in fig. 5) is designed to press on the internal contact device (70 in fig. 5) on the inner contact surface of the connection element (bottom surface of 34 in fig. 5) in the direction of passage (upward direction in fig. 5) and wherein the internal contact device is arranged between the spring element and the connection element for this purpose (70 is arranged between 6 and 34 in fig. 5).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power semiconductor module of Lin wherein: the spring element is designed to press on the internal contact device on the inner contact surface of the connection element in the direction of passage and wherein the internal contact device is arranged between the spring element and the connection element for this purpose as taught by Frank, in order to provide an easily attachable and detachable way to connect the internal contact device to both the spring element and the connection element.Re claim 5:	Lin does not explicitly disclose wherein:	the internal contact device has a sleeve in which a section of the connection element and the spring element are arranged.	Frank discloses wherein:	the internal contact device (344 in fig. 3) has a sleeve (sleeve of 344 in fig. 3) in which a section of the connection element (384 in fig. 4) and the spring element (6 in fig. 3) are arranged (fig. 3).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power semiconductor module of Lin wherein: the internal contact device has a sleeve in which a section of the connection element and the spring element are arranged as taught by Frank, in order to protect the connection point between the connection element and spring element.Re claim 6:	The modified Lin discloses wherein: 	the housing side is designed as a base plate (26 is a base plate in fig. 3) and the recess is arranged in the base plate (the recess is in 26 in fig. 3).Re claim 7:	The modified Lin discloses wherein: 	the internal contact device (14 in fig. 3; para. 0049) is designed as at least one of:	(i) an integral component of the power semiconductor assembly as an integral component of a substrate of the power semiconductor assembly (14 in fig. 3 is an integral component of substrate 6 of the power semiconductor assembly in fig. 3; para. 0041, 0049), and (ii) is electrically conductively connected to the power semiconductor assembly at the substrate thereof. Re claim 8:	The modified Lin discloses wherein:	the spring element is implemented as one of a spiral spring (46 in fig. 3; para. 0050), a Belleville spring, and an elastomer.Re claim 9:	Lin does not explicitly disclose wherein: 	the retaining device is implemented as a sealing device, which encloses the connection element on all sides in one section and seals the recess.		Frank discloses wherein: 	the retaining device (344 in fig. 2; para. 0033) is implemented as a sealing device (344 provides sealing in fig. 2), which encloses the connection element on all sides in one section and seals the recess (344 encloses 34 on all sides in the section between 54 and 34 in fig. 2; 344 also seals the recess of 54 that receives 34 in fig. 2).Re claim 10:	Lin does not explicitly disclose wherein: 	the retaining device is securely mounted in the housing by means of a fixing device.	Frank discloses wherein: 	the retaining device (344 in fig. 2; para. 0033) is securely mounted in the housing (54 in fig. 2) by means of a fixing device (36 in fig. 2).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0247735) in view of Frank (US 2017/0301600) as applied to claim 3 above, and further in view of Kawazu (US 2015/0173214).Re claim 11:	The modified Lin does not explicitly disclose wherein: the housing additionally contains at least one of a control circuit board, a capacitor device, or both.	Kawazu discloses wherein: the housing (1 in fig. 1) additionally contains at least one of a control circuit board, a capacitor device (3 in fig. 1; para. 0021), or both.	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power semiconductor module of the modified Lin wherein: the housing additionally contains at least one of a control circuit board, a capacitor device, or both as taught by Kawazu, in order to add additional components to the power semiconductor module to increase its functionality. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2009/0103342 – is considered pertinent because this reference describes a device with a connection element sticking out of it and this connection element is connected to a spring and a sleeve.
US 2009/0261472 – is considered pertinent because this reference describes a semiconductor housing with elements sticking out of it and the entire housing screwed down to a heat sink.
US 2008/0217756 – is considered pertinent because this reference describes a housing with a connection element sticking out of it, this connection element has a spring under it which connects to power semiconductor components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949. The examiner can normally be reached Tuesday, Thursday, 1000am - 630pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZHENGFU J FENG/Examiner, Art Unit 2835
May 11, 2022 

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835